NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



               United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Argued April 19, 2013
                                  Decided August 15, 2013

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             RICHARD A. POSNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge



No. 12-1809

UNITED STATES OF AMERICA,                            Appeal from the United States
          Plaintiff-Appellee,                        District Court for the Western
                                                     District of Wisconsin.
       v.
                                                     No. 11 CR 25-WMC
MAURICE MAXWELL,
         Defendant-Appellant.                        William M. Conley,
                                                     Chief Judge.



                                          ORDER

     On July 19, 2013, this court ordered a limited remand under the procedure set forth in
United States v. Paladino, 401 F.3d 471, 483–84 (7th Cir. 2005), so that the district court could
state on the record whether the sentence remains appropriate now that Dorsey v. United
No. 12-1809                                                                         Page 2


States, 132 S. Ct. 2321, 2335–36 (2012) has confirmed that the lower mandatory minimums
under the Fair Sentencing Act (FSA) apply to all defendants sentenced after August 3, 2010.
See United States v. Maxwell, __F.3d__, 2013 WL 3766519 (7th Cir. July 19, 2013).

     The district judge has replied he cannot conclude that he would have imposed the
same sentence at the time of Maxwell’s original sentencing had he known that the FSA
applied. Specifically, Judge Conley states that Maxwell’s revised Sentencing Guidelines
range under the FSA “would play some role in arriving at an appropriate sentence on
remand.” Accordingly, pursuant to Paladino, we VACATE Maxwell’s sentence and REMAND
to the district court for resentencing.